

Exhibit 10.2
 
FIRST AMENDMENT TO
LOAN AGREEMENT
 
This FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated August 2, 2006,
by and among M.T.M. Societá a Responsabilitá Limitata, an Italian limited
liability company (“MTM” or “Lender”), with its principal office at Morra 1,
Cherasco, Italy, and IMPCO TECHNOLOGIES, INC., a Delaware corporation, with its
principal office at 3030 South Susan Street, Santa Ana, California 92704
(“Borrower”).
 
WHEREAS, Borrower and MTM as Lender are parties to a Loan Agreement dated as of
December 23, 2004 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Loan Agreement”), pursuant to which Lender has agreed,
upon satisfaction of certain conditions, to make a loan to Borrower in the
amount of $22,000,000;
 
WHEREAS, Borrower desires to reorganize the corporate structure of Borrower into
a holding company structure, pursuant to which (i) Borrower has formed a
wholly-owned subsidiary known as “FUEL SYSTEMS SOLUTIONS, INC.,” a Delaware
corporation (“Fuel Systems”), to be the sole parent of Borrower immediately
following such reorganization, (ii) Borrower will be merged with and into IMPCO
Merger Sub, Inc., a Delaware corporation heretofore formed by Fuel Systems for
the sole purpose of effecting such reorganization (“Merger Sub”), with Borrower
remaining as the surviving entity to be governed by the Certificate of
Incorporation and Bylaws of Merger Sub, substantially as in effect immediately
prior to such reorganization, pursuant to an agreement and plan of
reorganization, and (iii) the stockholders of Borrower will exchange all of
their shares of Borrower for shares of Fuel Systems on a two-for-one exchange
basis upon the effective time of such reorganization (the transactions
contemplated by this clause, collectively, the “Reorganization”);
 
WHEREAS, as part of the formation of Fuel Systems and prior to the
Reorganization, Borrower shall contribute all of its interest and rights in and
to the issued and outstanding common stock of BRC, S.r.l., an Italian limited
liability company and a wholly-owned subsidiary of Borrower (“BRC”), to and for
the benefit of Fuel Systems (the “Contribution”), such that BRC will become a
wholly-owned subsidiary of Fuel Systems;
 
WHEREAS, the Reorganization will not be effective until such time and date as a
Certificate of Merger is filed with the Delaware Secretary of State (the
“Effective Time”);
 
WHEREAS, Section 8.5 of the Loan Agreement provides that the Loan Agreement is
made expressly for the sole benefit of Borrower and for the protection of Lender
and its successors and assigns and that the rights of Borrower under the Loan
Agreement shall not be assignable by operation of law or otherwise (including
without limitation to Fuel Systems as part of the Reorganization), without the
prior written consent of Lender, which consent may not be unreasonably withheld
or conditioned;
 
WHEREAS, Borrower relocated its place of business to that certain real property
commonly known by the street address of 3030 South Susan Street, Santa Ana
located in the County of Orange, State of California (the “Location of
Borrower”), on April 17, 2006; 
 

--------------------------------------------------------------------------------




WHEREAS, in connection with Borrower's relocation of its business to the
Location of Borrower, Borrower anticipates making or committing to making
expenditures for fixed assets or other capital expenditures (the “Capital
Expenditures”) in the aggregate in excess of $5,000,000 for Borrower's fiscal
year ending December 31, 2006; and
 
WHEREAS, Borrower has requested that Lender agree to permitting Borrower to
effect the Reorganization and the Contribution, and Borrower hereby requests
that Lender acknowledge receipt of notice of Borrower's relocation of its
business to the Location of Borrower and, in connection therewith, hereby
requests that Lender agree to permitting Borrower to make and commit to make the
Capital Expenditures, and for certain other consents in connection therewith all
as particularly set forth on the terms and conditions below.
 
All capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms in the Loan Agreement unless the
context requires otherwise.
 
NOW THEREFORE, the parties hereto agree as follows:
 
1.  Section 6.3 of the Loan Agreement is hereby amended to permit the
Contribution and the transactions related thereto, whereby, among the other
transactions contemplated above, Fuel Systems shall become the owner of 100% of
the issued and outstanding stock of BRC.
 
2.  Section 6.4 of the Loan Agreement is hereby amended to permit the
Reorganization and the Contribution, whereby, among the other transactions
contemplated above, Fuel Systems shall become the owner of 100% of the issued
and outstanding stock of each of Borrower and BRC.
 
3.  Section 6.5 of the Loan Agreement is hereby amended to permit the
Reorganization and the Contribution, whereby, among the other transactions
contemplated above, Fuel Systems shall become the owner of 100% of the issued
and outstanding stock of each of Borrower and BRC.
 
4.  Section 6.8 of the Loan Agreement is hereby amended to permit Borrower to
make or commit to make expenditures for fixed assets or other capital
expenditures which in the aggregate are not in excess of $5,000,000 for
Borrower's fiscal year ending December 31, 2006 and $3,000,000 per fiscal year
thereafter.
 
5.  Section 8.2 of the Loan Agreement, solely as it applies to the notice
address of Borrower, is hereby amended, effective as of April 17, 2006, to
reflect Borrower's relocation to the Location of Borrower on April 17, 2006 as
stated in the recitals hereof and shall read in its entirety as follows:
 
Borrower:
IMPCO Technologies, Inc.
3030 South Susan Street
Santa Ana, CA 92704
Attn: Chief Executive Officer
 
2

--------------------------------------------------------------------------------


 
With a copy to:
Kirkland & Ellis LLP
777 S.Figueroa Street
Los Angeles, CA 90017


Telecopier: (213) 680-8500
Attn: Eva H. Davis


6.  Loan Agreement Amended by this Amendment. The amendments herein relate
specifically to the Reorganization, the Contribution and/or the Location of
Borrower, are limited to the specific facts set forth above and are not an
amendment of, or consent to a violation of, any other term, condition or
obligation of the Loan Agreement. Except as specifically amended by the terms
herein, the Loan Agreement remains in full force and effect.
 
7.  Acknowledgments and Confirmations. Borrower and Lender hereby acknowledge
and confirm that as of the date hereof: (i) all references in the Loan Agreement
to “this Agreement” will be deemed to refer to the Loan Agreement, as amended by
this Amendment; and (ii) all references in each of the Other Agreements to the
“Loan Agreement” will be deemed to refer to the Loan Agreement, as amended by
this Amendment.
 
8.  Representations and Warranties. Borrower hereby represents and warrants to
Lender that:
 
(a)  Each of the representations and warranties set forth in Article 4 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, that, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
Borrower.
 
(b)  As of the date hereof, after giving effect to the terms of this Amendment,
there exists no Default.
 
(c)  Borrower has the power to execute, deliver, and perform this Amendment and
all agreements, instruments, and documents executed in connection herewith (this
Amendment and such other agreements, instruments, are documents are sometimes
hereinafter referred to collectively as the “Amendment Documents”). Borrower has
taken all necessary action to authorize the execution, delivery, and performance
of this Amendment and the other Amendment Documents. No consent or approval of
any entity or Person (including without limitation, any shareholder of
Borrower), no consent or approval of any landlord or mortgagee, no waiver of any
lien or right of distraint or other similar right, and no consent, license,
approval, authorization, or declaration of any governmental authority, bureau,
or agency is required in connection with the execution, delivery, or performance
by Borrower, or the validity or enforcement, of this Amendment or the other
Amendment Documents.
 
(d)  The execution and delivery by Borrower of this Amendment and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau, or
agency, domestic or foreign, or the certificate of incorporation or by-laws of
Borrower, or create (with or without the giving of notice or lapse of time, or
both) a default under or breach of any agreement, bond, note, or indenture to
which Borrower is a party, or by which it is bound or any of its properties or
assets is affected, or result in the imposition of any lien of any nature
whatsoever upon any of the properties or assets owned by or used in connection
with the business of Borrower, other than the liens contemplated by this
Amendment.
 
3

--------------------------------------------------------------------------------


 
(e)  This Amendment and the other Amendment Documents have been duly executed
and delivered by Borrower and constitute the valid and legally binding
obligation of Borrower, enforceable in accordance with their respective terms.
 
9.  Effectiveness of Amendment and Waiver. The amendments, consent, and waiver
contained in this Amendment shall be effective as of the date hereof.
 
10.  Further Assurances. Borrower agrees that it will, from time to time,
execute and/or deliver all agreements, instruments, and documents and do and
perform all actions and things (all at Borrower’s sole expense) as Lender may
reasonably request to carry out the intent and terms of this Amendment.
 
11.  Miscellaneous.
 
(a)  Except as set forth in this Amendment, Lender does not waive any breach of,
or Default under, the Loan Agreement, nor any right or remedy Lender may have
under the Loan Agreement, the Loan Documents, or applicable law, all of which
rights and remedies are expressly reserved.
 
(b)  Except as specifically amended in this Amendment, the Loan Agreement and
the Loan Documents remain in full force and effect in accordance with their
respective terms.
 
(c)  Any amendment or waiver of, or consent to any departure by Borrower from
any provision of, this Amendment shall be in writing signed by each party to be
bound thereby, and shall be effective only in the specific instance and for the
specific purpose for which given.
 
(d)  This Amendment (including the other documents and instruments referred to
herein) constitutes the entire agreement, and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter of this Amendment.
 
(e)  This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures to such
counterparts were upon the same instrument.
 
(f)  This Amendment shall be governed by, and construed in accordance with, the
laws of the State of California, without reference to the laws that might
otherwise govern under applicable principles of conflict of laws thereof;
provided, however, that matters respecting the corporate acts, existence and
status of BRC and MTM shall be governed by the laws of the Republic of Italy
applicable to Societi Responsibilita Limitata organized pursuant to the laws
thereof; and provided, further, that matters respecting the corporate acts,
existence and status of Borrower and/or Fuel Systems shall be governed by the
Delaware General Corporation Law. The jurisdiction for any dispute arising under
this Amendment shall be in the forum and subject to the venue of the defendant
in such action, such that any action brought by Borrower against Lender shall be
in Milan, Italy, and any action brought by Lender against Borrower shall be in
Los Angeles, California, and each party hereby irrevocably consents to exclusive
personal jurisdiction and venue in the courts so designated, which jurisdiction
and venue shall be mandatory and not elective, and each party agrees to waive
any claim that any such forum is inconvenient, agrees not to commence or
prosecute any such action, claim or proceeding other than in the aforementioned
courts, and agrees not to seek to remove such action, claim or proceeding to any
other court or jurisdiction. Each party hereby consents to service of process
upon the party by transmittal of process by registered or certified mail,
postage prepaid and return receipt requested, at the address shown in Section
8.2 of the Loan Agreement (as amended hereby) or at such other address as may
subsequently have been provided to the serving party in accordance with such
Section. Service shall be deemed effective, irrespective of proof of delivery,
on the fifteenth calendar day following such transmittal.
 
[Remainder of Page Intentionally Left Blank]
 
4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above set forth.

       
M.T.M. Societá a Responsabilitá Limitata,
as Lender
 
   
   
    By:   /s/ Mariano Costamagna   Name: 

--------------------------------------------------------------------------------

Mariano Costamagna   Title:  CEO

 

       
IMPCO TECHNOLOGIES, INC.,
as Borrower
 
   
   
    By:   /s/ Thomas M. Costales   Name: 

--------------------------------------------------------------------------------

Thomas M. Costales   Title: CFO

 
 
5

--------------------------------------------------------------------------------


 